

	

		III

		108th CONGRESS

		2d Session

		S. RES. 467

		IN THE SENATE OF THE UNITED STATES

		

			October 11, 2004

			Mr. Hatch (for himself

			 and Mrs. Feinstein) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Extending birthday greetings to Joseph

		  Barbera on the occasion of his 100th birthday and designating March 2005 as

		  Animated Family Entertainment Month.

	

	

		Whereas Joseph Barbera is one of the pioneers of animated

			 entertainment, having created, with his partner, William Hanna, some of the

			 world's most recognizable and beloved characters, including Tom and Jerry,

			 Huckleberry Hound, The Flintstones, The Jetsons, Scooby-Doo, and Yogi Bear,

			 among many others;

		Whereas Joseph Barbera is also one of the most honored

			 figures in animated entertainment, his creations Tom and Jerry having received

			 7 Academy Awards for their antics, including their groundbreaking dancing

			 appearances with Gene Kelly and Esther Williams in live action films, and

			 having won multiple Emmy Awards, and Joseph Barbera himself having been elected

			 to the Television Academy Hall of Fame;

		Whereas in 1960, the team of Joseph Barbera and William

			 Hanna created television's first animated family sitcom, The

			 Flintstones, a series marked by a number of other firsts—the first

			 animated series to air in primetime, the first animated series to go beyond the

			 6- or 7-minute cartoon format, and the first animated series to feature human

			 characters;

		Whereas The Flintstones ran for 6 years and

			 became the top-ranking animated program in syndication history, with all

			 original 166 episodes currently seen in more than 80 countries

			 worldwide;

		Whereas Joseph Barbera cocreated a cowardly Great Dane

			 named Scooby-Doo, who eventually made his own place in television history, for

			 the popular series Scooby-Doo, Where Are You? remained in

			 production for 17 years, still maintains the title of television's

			 longest-running animated series, and serves as the inspiration for a series of

			 current live-action films;

		Whereas in 1981, Hanna-Barbera developed the phenomenally

			 successful The Smurfs, which won 2 Daytime Emmy Awards in 1982

			 and in 1983 for Outstanding Children's Entertainment Series and a Humanitas

			 Award (an award given to shows that best affirm the dignity of the human

			 person) in 1987;

		Whereas at the age of 99, Joseph Barbera continues to work

			 actively in the field, reporting to his office daily and continuing to develop

			 new animated entertainment for the people of the United States and the world to

			 enjoy;

		Whereas March 24, 2005, will be Joseph Barbera's 100th

			 birthday; and

		Whereas the lives of families across the United States and

			 throughout the world have been enriched by the shared enjoyment of the work of

			 creators like Joseph Barbera: Now, therefore, be it

		

	

		That the Senate—

			(1)on behalf of the

			 American people, extends its birthday greetings and best wishes to Joseph

			 Barbera on the occasion of his 100th birthday; and

			(2)designates March

			 2005 as Animated Family Entertainment Month and encourages the

			 families of the United States to take time to enjoy together the family

			 entertainment created by the Nation's animated storytellers.

			

